IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANTHONY JOHNSON,                           : No. 129 EM 2014
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
PHILADELPHIA COUNTY,                       :
                                           :
                    Respondent             :


                                         ORDER



PER CURIAM

      AND NOW, this 21st day of October, 2014, the Petition for Writ of Mandamus

and/or Extraordinary Relief is DENIED.